DETAILED ACTION
Priority/Election
	The current application as a Continuation of 14/724,987 wherein applicant elected without traverse Species 3 (figures 19-24). All claim are directed to said species and the election has been maintained in the current application. 

    PNG
    media_image1.png
    828
    731
    media_image1.png
    Greyscale


Priority
	The priority date for species 3 is 10/20/2011.

Information Disclosure Statement
2.               Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. There is no requirement that applicants explain the materiality of English language references, however the cloaking of a clearly relevant reference in a long list of references may not comply with applicants’ duty to disclose; see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff’d 479 F. 2d. 1338.
	The examiner assumes all foreign references and non-patent literature where properly submitted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-14 of U.S. Patent No. 10,426,640. Although the claims at issue are not identical, they are not patentably distinct from each other 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-14 of U.S. Patent No. 10,092,424. Although the claims at issue are not identical, they are not patentably distinct from each other claiming the same embodiment of an adjustable socket (Species 3 (figures 19-24)) comprising a distal base, first and second spines/vertebrae extending laterally (at least part of the circumference which is would have been obvious to include overlapping), tensioning system including a dial tensioner.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-19 of U.S. Patent No. 8,795,385. Although the claims at issue are not identical, they are not patentably distinct from each other claiming the same embodiment of an adjustable socket (Species 3 (figures 19-24)) comprising a distal base, first and second spines, vertebrae (lateral flaps) extending laterally (at least part of the circumference which is would have been obvious to include overlapping), tensioning system including a dial tensioner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 claims: the first spine and the second spine connected to the distal base; at least one first vertebra connected to the first spine and extending laterally relative to the first spine; at least one second vertebra connected to the second spine and extending laterally relative to the second spine, the at least one first vertebra and the at least one second vertebra overlapping one another to define a circumference of the socket about the axis.
The specification teaches two lateral flaps extend from each the first and second vertebra to overlap and define a circumference, however, no flaps 226 are claimed. 
Claim 16, “the at least one first vertebra and the at least one second vertebra each having at least one lateral flap overlapping one another to form an enclosed circumference of the socket about the axis” is not taught. As taught, the first and second vertebrae need two to form an enclosed circumference.
Claim Rejections - 35 USC § 102
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claims 1-14, 16, 18 and 20 are rejected under pre-AIA  35 U.S.C. 102 (b, e) as anticipated by Ingimundarson et al (2009/0287128).
Referring to all embodiments including that shown in figures 1-4 for discussion purposes, Ingimundarson et al teaches adjustable prosthetic socket 1000 having proximal and distal ends and an axis extending between the proximal and distal ends.

    PNG
    media_image2.png
    705
    608
    media_image2.png
    Greyscale

Said socket comprising a distal base (depicted above) defining at least in part a limb-receiving portion. Said distal base fully capable of having a prosthetic pylon attached thereto, for example, to test a prosthetic foot.

at least one first vertebra (first spine portion including lateral flap 1012) connected to the first spine and extending laterally relative to the first spine;
at least one second vertebra (second spine portion including lateral flap 226) connected to the second spine and extending laterally relative to the second spine, two lateral flaps on both the first vertebra and second vertebra overlapping one another to define a circumference of the socket about the axis as shown in figure 1.
Regarding claims 2-6, the prosthetic socket includes a tensioning system (including 1032) operatively connected to the first and second spines and arranged to selectively adjust the circumference of the socket. Said tensioning system including a dial tensioner 1030 connected to the second spine. Ingimudarson et al states: The tightening mechanism 1030 is positioned in a proximal area of the dorsal shell 1004, but can be positioned in any suitable location on the walker 1000.See cable 1032.
Claim 7, further comprising a proximal support (one of most proximal 1010 or 1012) connected to a proximal end of one of the first and second spines, the proximal support defining an inner surface arranged to contact and support a part of a residual limb. 
Claim 8, wherein the inner surface of the proximal support includes a cushioning material. See par. 0117, 0124, 0303.
Claim 9, the inner surface of the proximal support defines a shape arranged to substantially correspond to a shape of the residual limb. 

Claim 11, referring to figure 1, the proximal support is arranged to extend a circumferential distance about the residual limb. 
Claim 12, wherein the proximal support is removably attached to the second spine by cutting etc.
Claims 14 and 18, wherein the at least one lateral flap of the at least one first and the at least one second vertebra forms a continuous, smooth inner surface like that show by applicant’s device. See figure 1 of Ingimundarson et al. 
Claim 20, wherein the at least one lateral flap has an arcuate profile, see figures 1-4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
s 15 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ingimundarson et al (2009/0287128) in view of Einarsson (2009/0082877).
Ingimundarson et al teaches the prosthetic socket as detailed above, however, fails to teach wherein the at least one lateral flap of the at least one first and the at least one second vertebra is breathable and defines a plurality of perforations, and is formed from a semi-rigid material. 
	Einarsson also teaches a prosthetic socket made from a semi-rigid material having breathable ventilation perforations 31, 72.
	It would have been obvious to one having ordinary skill in the art to have utilized the ventilation perforations as taught by Einarsson on at least on lateral flap of Ingimundarson et al to cool the semi-rigid material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/
Primary Examiner, Art Unit 3738